Drawings
The drawings are objected to because:
The same reference numerals used to identify features of the “first configuration” at Fig. 3 are used to identify modifications of those features in the “second configuration” at Fig. 4, used again to identify further modifications of those features in the “third configuration” at Fig. 5, and used again to identify still further modifications of those features in the “fourth configuration” at Fig. 6.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  
The same reference numerals used to identify features of the “first configuration” at Fig. 3 are used to identify modifications of those features at Fig. 7, and used again to identify further modifications of those features at Fig. 8.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  
Figs. 3-12 are replete with unlabeled and undescribed solid and broken lines that appear to indicate planes (see for example Fig. 3) and radii emanating from different centers (see for example Fig. 10B).  
Figs. 7B, 8B & 12C include lead lines with reference characters.
The drawings fail to show features corresponding to the following claim limitations:
Claim 1, lines 10-12 recites the limitation, “the outer race track path [172] being a piecewise continuous function defined by a first straight segment [178] with a positive slope” which appears to be described at Page 11, lines 2 & 3.  
Claim 1, lines 10-13 recites the limitation, “the outer race track path [172] being a piecewise continuous function defined by . . . a third straight segment [182] with a negative slope” which appears to be described at Page 11, lines 5 & 6.  However, Fig. 11B shows the third segment 182 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that third segment 182 is curved, not straight.
Claim 1, lines 13 & 14 recites the limitation, “the inner race track path [183] being a piecewise continuous function defined by a first straight segment [186] with a positive slope” which appears to be described at page 11, lines 8-11.  However, Fig. 11C shows the first segment 186 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that first segment 186 is curved, not straight.
Claim 1, lines 13-16 recites the limitation, “the inner race track path [183] being a piecewise continuous function defined by . . . a third straight segment [190] with a negative slope” which appears to be described at page 11, lines 12-14.  However, Fig. 11C shows the third segment 190 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that third segment 190 is curved, not straight.
Claim 1, lines 19-22 recites the limitation, “the outer race track path [194] being a piecewise continuous function defined by a first concave arch segment [196], followed by a second concave arch segment [198] with a curvature smaller than the first segment”.  However, Fig. 12B shows second segment 198 has the same, not smaller, curvature as first segment 196.
Claim 1, lines 22 & 23 recites the limitation, “the outer race track path [194] being a piecewise continuous function defined by . . .  a third straight segment [200] with a negative slope” which appears to be described at page 12, line 1.  ”.  However, Fig. 12B shows the third segment 200 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that third segment 200 is curved, not straight.
Claim 1, lines 23 & 24 recites the limitation, “the inner race track path [210] being a piecewise continuous function defined by a first straight segment [212] with a positive slop” which appears to be described at page 12, lines 5 & 6.  However, Fig. 12C shows the first segment 212 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that first segment 212 is curved, not straight.
All limitations of claims 3, 4, 8 & 9.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
That portion of the detailed description of the invention that does comply with 37 CFR 1.74 is objected to as failing to provide proper antecedent basis for the claimed subject matter listed below.  (See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).)
A second concave arch segment with a curvature smaller than the first segment and tangent to the first segment (claim 1)
A second convex arch segment, followed by a third convex arch segment with a curvature larger than the second arch segment and tangent to the second segment (claim 1).
Claims 8, all limitations therein.

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, lines 10-12 recites the limitation, “the outer race track path [172] being a piecewise continuous function defined by a first straight segment [178] with a positive slope” which appears to be described at Page 11, lines 2 & 3.  However, Fig. 11B shows the first segment 178 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that first segment 178 is curved, not straight.  As such applicant has failed to provide a working example of the instant invention.
Claim 1, lines 10-13 recites the limitation, “the outer race track path [172] being a piecewise continuous function defined by . . . a third straight segment [182] with a negative slope” which appears to be described at Page 11, lines 5 & 6.  However, Fig. 
Claim 1, lines 13 & 14 recites the limitation, “the inner race track path [183] being a piecewise continuous function defined by a first straight segment [186] with a positive slope” which appears to be described at Page 11, lines 8-11.  However, Fig. 11C shows the first segment 186 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that first segment 186 is curved, not straight. As such applicant has failed to provide a working example of the instant invention.
Claim 1, lines 13-16 recites the limitation, “the inner race track path [183] being a piecewise continuous function defined by . . . a third straight segment [190] with a negative slope” which appears to be described at Page 11, lines 12-14.  However, Fig. 11C shows the third segment 190 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that third segment 190 is curved, not straight. As such applicant has failed to provide a working example of the instant invention.
Claim 1, lines 19-22 recites the limitation, “the outer race track path [194] being a piecewise continuous function defined by a first concave arch segment [196], followed by a second concave arch segment [198] with a curvature smaller than the first segment”.  Other than where the claim is parroted in the summary, there is no 
Claim 1, lines 22 & 23 recites the limitation, “the outer race track path [194] being a piecewise continuous function defined by . . .  a third straight segment [200] with a negative slope” which appears to be described at page 12, line 1.  ”.  However, Fig. 12B shows the third segment 200 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that third segment 200 is curved, not straight. As such applicant has failed to provide a working example of the instant invention.
Claim 1, lines 23 & 24 recites the limitation, “the inner race track path [210] being a piecewise continuous function defined by a first straight segment [212] with a positive slop” which appears to be described at page 12, lines 5 & 6.  However, Fig. 12C shows the first segment 212 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that first segment 212 is curved, not straight. As such applicant has failed to provide a working example of the instant invention.
Claim 1, lines 25 & 26 recites the limitation, “inner race track path being a piecewise continuous function defined by . . . a third convex arch segment [216] with a curvature larger than the second arch segment [214] and tangent to the second segment”.  Other than where the claim is parroted in the summary, there is no 
Other than where claim 8 may be parroted in the summary, there is no description in the specification corresponding to its limitations, not even at paragraph 0045 as argued by applicant in the remarks filed September 8, 2021.
In making the above determinations the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As noted in detail in the objections and rejections above, the claims are replete with features that are not adequately described and/or depicted in the detailed description of the invention and drawings.  Without such it is not possible to accurately determine the metes and bounds of the invention.
Claims 5 & 6 recite the limitation "the first set of tracks".  There is insufficient antecedent basis for this limitation in the claims.
Claims 5 & 6 recite the limitation "the second set of tracks".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gremmelmairer, US 9,133,888. Gremmelmairer shows a constant velocity joint assembly (see the constant velocity joint in a form of a counter track joint),: comprising 
an outer joint member (12} defining a first longitudinal axis and including a closed end (at least see the attaching end 19), an open end (at lease see the aperture 21), a first set of outer tracks (at least see the first pairs of tracks 22A) extending at least partially between the closed end and the open end, and a second set of outer tracks (at least see the second pairs of tracks 22B) extending at least partially between the closed end and the open end: and
an inner joint member (13) defining a second longitudinal axis
coaxial with the first longitudinal axis and including a first set of inner tracks (see the relative first inner ball tracks in inner joint part 13) and a second set of inner tracks (see the relative
second inner ball tracks in the inner joint part 13), the inner joint including an attachment feature to receive a driveshaft 24,
wherein a path followed by the center of a ball 14A in the first set of inner tracks is constrained by an outer race track path and an inner race track path, the outer race track path being a piecewise continuous function defined by a first straight segment with a positive slope, 
wherein the path followed by the center of a bail (see the second ball 148} in the second set of inner tracks is constrained by an outer race track path and an inner race track path, the outer race track path being a piecewise continuous function defined by a first concave arch segment, followed by a second concave arch segment with a curvature smaller than the first segment and tangent to the first segment, followed by a third straight segment with a negative slope (at lease see figs. 1b, 2b, 5, 6), the inner race track path being a piecewise continuous function defined by a first straight segment with a positive slope, followed by a second convex arch segment, followed by a third convex arch segment with a curvature larger than the second arch segment and tangent to the second segment{see figs. 1b, 3, S), wherein the tangencies between the ball and outer and inner race tracks form a second funnel (at least see tangents T22B, T23B at the second bails 14B in the points of contact with the second tracks 22B, 23B form a second opening angle SB which opens towards the attaching end).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Greg Binda/Primary Examiner, Art Unit 3679